Citation Nr: 0534352	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbosacral strain for the period from 
December 7, 1994 to February 17, 2000.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain for the period 
beginning on February 18, 2000.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003.  

The Board remanded this case to the RO in February 2004 for 
additional development of the record.  



REMAND

During his November 2004 VA general medical examination, the 
veteran reported that he was in the process of applying for 
Social Security Administration (SSA) disability benefits, 
specifically for his back and knee disorders.  

VA has a duty to obtain all medical records corresponding to 
this application.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request all medical records corresponding 
to the veteran's application for 
disability benefits.  All records 
obtained by the RO must be added to 
claims file.  The veteran also should be 
afforded an opportunity submit any other 
competent evidence to support his claim 
for increase.  If no records can be 
obtained, documentation to that effect 
should be added to the claims file.  

2.  Then, following completion of any 
other indicated development, the RO 
should readjudicate the veteran's claims 
for an evaluation in excess of 10 percent 
for lumbosacral strain for the period 
from December 7, 1994 to February 17, 
2000 and an evaluation in excess of 40 
percent for lumbosacral strain for the 
period beginning on February 18, 2000.  
If the determination of either claim is 
less than fully favorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


